 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDJim Kraut Chevrolet, Inc. and Rick Hughes, Peti-tioner, and Butte Teamsters Union Local No. 2, af-filiated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, Independent. Case 19 R D1152January 30, 1979DECISION AND CERTIFICATION OFREPRESENTATIVEBy CHAIRMAN FANNING AND MEMBERS JENKINSAND PEN ELLOPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion ' held on August 23, 1978, and the Acting Re-gional Director's report recommending disposition ofsame. The Board has reviewed the record in light ofthe exceptions and brief submitted by the Union,2and the panel hereby adopts the Acting RegionalDirector's findings and recommendations, only tothe extent consistent herewith.In his report, the Acting Regional Director, interalia, sustained the Employer's Objection I and di-rected a second election.' Objection I was predicatedon the Board agent's starting the election approxi-mately 1-1/2 hours later than the scheduled time.The acting Regional Director's report shows that theelection was scheduled to be held between the hoursof 9 and 9:30 a.m. The Board agent arrived at theEmployer's premises approximately 1-1/2 hours afterthe time the polls were scheduled to open. The Act-ing Regional Director's report further shows that theBoard agent conducted the election and there was noevidence that any employee was disenfranchised.The Acting Regional Director found merit in theEmployer's Objection I because a "substantial devia-tion from the announced voter hours ...disturbsthe required laboratory conditions and 'it is frequent-ly impossible to determine to what extent a substan-tial departure by the Board Agent from scheduledelection voting hours has affected the outcome of theensuing election.'" The Acting Regional Directorpredicated his finding on Board decisions in B & BBetter Baked Foods, Inc., 208 NLRB 493 (1974). andThe election was conducted pursuant to a Stipulation for (ertificationUpon (Consent Election. The tall was rive for, and one agaiunt. the I ni onthere was one challenged hallot, an in uifftlient numher Io affect the result,of the election.2 The Employer and the Petitioner did not file exceptions or brielsIn the absence of exceptions. we adopt. rri fornma. the Acing RegionalDirector's overruling of the Fnmploer's Objection 2240 NLRB No. 65Kerona Plastics Extrusion Company 196 NLRB 1120(1972). We disagree.We do not consider it warranted setting aside anelection based solely on the fact that the Board agentconducting the election arrived at the polling placelater than scheduled, thereby causing the election tobe delayed. In order to find such conduct objection-able, we require also that the late arrival of the Boardagent caused, or may have caused, eligible voters tobe disenfranchised. See Grant's Home Furnishings,Inc.. 229 NLRB 1305, 1306, footnote 9 (1977).We note that the Board considered whether voterswere disenfranchised in both cases relied on by theActing Regional Director.4In B & B Better BakedFoods, it was shown that the late arrival of the Boardagent possibly disenfranchised at least two employ-ees and that their votes could have been determina-tive. Similarly, in Kerona, it was shown that employ-ees waiting in line to vote may have beendisenfranchised when the Board agent closed one ofthe two voting sessions 20 minutes early. In sharpcontrast to these two cases, there is no evidence thatany employee was disenfranchised here. Indeed, theofficial tally of ballots served on the parties on Au-gust 23, 1978, showed that the number of valid votescounted plus the challenged ballot equaled the ap-proximate number of eligible voters.In sum, we find no merit in the Employer's Objec-tion I and we hereby overrule it. Because theEmployer's other objection was similarly overruled(see fn. 3, supra), we find no basis for setting asidethe election held on August 23, 1978. Accordingly, asthe Union received a majority of the ballots cast inthat election, we shall issue a certification of repre-sentative.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Butte Teamsters UnionLocal No. 2, affiliated with the International Broth-erhood of Teamsters. Chauffeurs, Warehousemenand Helpers of America, Independent, and that, pur-suant to Section 9(a) of the National Labor RelationsAct, as amended, the said labor organization is theexclusive representative of all the employees in thefollowing appropriate unit for the purposes of collec-tive bargaining in respect to pay, wages, hours of em-ployment, or other conditions of employment:All sales employees and automobile servicemenThis question has also been examiined In a number of other Board deci-siils. See. for example Ia './he :l .. I trira. 238 NI.RB 2s7 t1978).where the record showed the suhbsiantli numbers of eligible voters aerepossibly disenfranchised by the agenl's late a irrival: (iI R imndri D)il-on. li D loit l all/b'lh Iron (otlranl. 123 NRB 17107 11959'; RtpialBrl atnlir lirirnm ( ,so nril 19 NlR I 4 1954) JIM KRAUT (CHEVROLET461employed by the Employer at its Butte. Mon-tana, operation, excluding office and clericalemployees, confidential employees. administra-tive personnel. professional employees. guardsand supervisors as defined in the Act, and allother employees.